 

| NY
UNITED STATES DISTRICT COURT / DOCUMENT

 

 

/
SOUTHERN DISTRICT OF NEW YORK ' LECTRONICA!
pare prep Ws 7
UNITES STATES OF AMERICA epee saimemaoe t f uv In
-V- No. 14-cr-212 (RJS)
ORDER
TYRE DAVIS,
Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

IT IS HEREBY ORDERED THAT the sentencing scheduled for Monday, November 25,
2019 at 2:30 p.m. will be held in in Courtroom 23B of the Daniel Patrick Moynihan United

States Courthouse, 500 Pearl Street, New York, New York.

SO ORDERED.
Dated: November 21, 2019
New York, New York

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
